ON PETITION FOR REHEARING
The brief in support of the petition for rehearing calls our attention to a matter that seems to require some elaboration of our former opinion (270 P. 1068).
In our former opinion, after stating that, on the hearing of the motion to vacate, the defendant in error contended that the order sought to be vacated was void because the record showed a want of jurisdiction of the subject-matter, we said that it was immaterial whether the motion to vacate be called a direct or a collateral attack. Nevertheless, we applied a principle which, according to the cited authorities, precludes a party at whose instance a judgment is rendered from contending in a collateralproceeding that the judgment is invalid. The defendant in error now earnestly contends that the motion to vacate was a direct and not a collateral attack on the challenged order (citing People v. Green, 74 Calif. 400, 16 P. 197; Jotter v. Marven,63 Colo. 222, 165 P. 269, and many other cases), and, therefore, that the principle mentioned above was erroneously applied in the case at bar.
There is considerable confusion in the decisions that undertake to prescribe a test for distinguishing between direct and collateral attacks on judgments. Some of the authorities seem to hold that a direct attack is an attempt to avoid or correct the judgment in some manner provided by law, as by appeal, error, or some motion authorized by statute, and that an attack in any other manner is collateral. Van Fleet on Collateral Attack, Secs. 2-3. In some of the cases a distinction is drawn between indirect and collateral attacks, and an appeal is considered the only method of direct, as distinguished from indirect, attack. Eichoff v. Eichoff, 107 Calif. 42, 48, 40 P. 24. Often it is said that the attack is direct if it be for the express (and, by some authorities, the sole) purpose of annulling or setting aside the judgment in the court that *Page 180 
rendered it. Morrill v. Morrill, 20 Or. 96, 25 P. 362; Gardner v. Howard, 197 Ky. 615, 247 S.W. 933. The distinction between direct and collateral attacks is made for the purpose of deciding what effect is to be given to the recitals of the record and to certain presumptions of regularity, and where the ground of the attack is that the record shows a want of power to render the judgment, there would ordinarily be no reason for inquiring as to the nature of the attack. In the case at bar, the defendant in error, in moving for vacation of the order, relied upon the record which, in our opinion, showed that the attacked order was made at her instance.
The rule which we think precluded the defendant in error from contending that the attacked order was invalid is in the nature of an estoppel. In view of the reasons for the rule, and of the somewhat confused state of the authorities upon the subject of direct and collateral attack, it might be reasonable to say that the term "collateral proceeding," as used in the statement of the rule, means a proceeding other than by appeal or by motion during the term. But we did not, and do not now, decide whether the motion to vacate in the case at bar should be called a direct or a collateral attack. We were of opinion, whatever the attack be called, that the rights of the parties ought to be determined on the principles that would apply in a case of a collateral attack. We adhere to that view, which may, perhaps, be a little clearer if we state briefly some of the facts that were either not stated or not emphasized in the former opinion.
The attacked order was an authorization or direction for the doing of a specific thing — for the making of certain conveyances of lands and leases. Apparently long before any question was raised as to the validity of the order, it had been carried out. When the conveyances were made the record does not show, but we are justified in assuming that they were made within a reasonable time *Page 181 
after the order therefor, and several years before the filing of the motions to vacate. Nearly five years after the order was made, the executrix and sole beneficiary, who, as we held, had induced the court to make it, evidently decided that she should have returned to her the lands and leases. She filed her motions to vacate and set aside the order and all proceedings and conveyances made thereunder. The order for the conveyances remained, of course, of record, but there was nothing further to be done under it. It had become, so to speak, functus officio.
In the circumstances, we are clearly of opinion that the motion to vacate it years after its mandate had been carried out, in furtherance of the evident purpose to set aside the conveyances and regain the lands, if not properly called a collateral proceeding, ought to be governed by the same principles that would be applicable to such a proceeding.
Rehearing denied.